                Case 19-25814-PGH          Doc 23     Filed 01/21/20     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

In re:
                                                              Case No: 19-25814 JKO
ROSIE RANCHER SMITH                                           Chapter 13
          Debtor    /

    DEBTOR’S MOTION TO PAY 5% INTEREST ON PRIORITY CLAIM HELD BY
     THE DEPARTMENT OF THE TREASURY – INTERNAL REVENUE SERVICE

         The Debtor, ROSIE RANCHER SMITH, by and through undersigned counsel, files this

Motion to Pay 5% Interest on Priority Claim held by the Department of the Treasury – Internal

Revenue Service and states the following:

    1. On November 23, 2019, the Debtor filed a petition for relief under Chapter 13 of the

         Bankruptcy Code.

    2. At the time of filing the Debtor had a liability with the Department of the Treasury –

         Internal Revenue Service (“Internal Revenue Service”) for the 2016, 2017 and 2018 tax

         periods.

    3. The Debtor wishes to pay the 5% interest to the Internal Revenue Service within the plan

         as this non-dischargeable debt may severely hamper her ability to effectually reorganize

         and jeopardizes her fresh start should the increase not be permitted.

    4. The Internal Revenue Service takes the legal position that the interest accrues at a rate of

         5% as designated by the new IRS Standards, as of July 1, 2018.

    5. In the event that the Internal Revenue Service amends their claim, the Debtor retains her

         right to either: file a Motion to Amend the Order on the instant Motion; file a Motion to

         Modify Plan in order to adjust the amount accordingly; or to file an Objection to the

         Amended Proof of Claim.
               Case 19-25814-PGH         Doc 23     Filed 01/21/20     Page 2 of 2




       WHEREFORE, the Debtor requests the entry of an Order allowing her to pay the

Department of the Treasury – Internal Revenue Service a 5% interest on the priority amount due

for the 2016, 2017 and 2018 tax periods through the Chapter 13 plan and further relief as this Court

deems just and proper.

       Respectfully submitted on this 21st day of January, 2020



                                                             VAN HORN LAW GROUP, P.A.
                                                             330 N. Andrews Ave., Suite 450
                                                             Fort Lauderdale, Florida 33301
                                                             (954) 765-3166
                                                             (954) 756-7103 (facsimile)
                                                             chad@cvhlawgroup.com
                                                             By: /s/ Chad Van Horn, Esq.
                                                             Chad Van Horn, Esq.
                                                             FL Bar 64500
